— Determination unanimously confirmed and petition dismissed. Memorandum: The record supports the court’s determination that petitioner, an inmate at Attica Correctional Facility, was not deprived of an employee assistant prior to his disciplinary hearing. Moreover, petitioner has failed to demonstrate that any lack of assistance may have deprived him of due process (see, Matter of Wright v Scully, 124 AD2d 805; Matter of Valles v Smith, 116 AD2d 1002, revd on other grounds 69 NY2d 677).
The written misbehavior report by itself constituted substantial evidence (People ex rel. Vega v Smith, 66 NY2d 130). The essential issue at the hearing was credibility, and the Hearing Officer was entitled to credit the charging officer’s report (Matter of Curl v Kelly, 125 AD2d 948). (Article 78 proceeding transferred by order of Supreme Court, Wyoming County, Dadd, J.) Present — Dillon, P. J., Denman, Balio, Law-ton and Davis, JJ.